Citation Nr: 1108352	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  91-39 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to increased evaluations for residuals of shell fragment wounds of the right and left legs, each evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) for the period prior to February 21, 2007.

3.  Entitlement to an initial evaluation in excess of 30 percent for PTSD for the period beginning February 21, 2007.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

In a December 1993 decision, the Board of Veterans' Appeals (Board), inter alia, denied service connection for a psychiatric disability, to include PTSD, and denied disability ratings in excess of 10 percent each for shell fragment wounds of the right and left legs.  

In May 1995, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion of the parties, vacated the Board's December 1993 decision with regard to the increased ratings for the right and left leg wounds, and remanded that issue for additional development.  In August 1995, the Court granted a joint motion of the parties and vacated the Board's December 1993 decision with respect to service connection for a psychiatric disability, to include PTSD.  The Court remanded that issue for additional development.  In September 1995, the Board accordingly remanded the case for additional development on the issues of service connection for a psychiatric disability, to include PTSD, and increased ratings for shell fragment wounds of the right and left legs.

In an April 1996 rating decision, the RO granted the Veteran's claim for service connection for PTSD, and assigned a 10 percent evaluation, effective from May 9, 1989.  Thereafter, the Veteran perfected an appeal as to the effective date for the grant of service connection for PTSD, and as to the evaluation assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).  

In addition, the Veteran instituted and perfected a separate appeal for a TDIU.  In a statement submitted to the Board in February 2000, however, the Veteran's attorney withdrew the appeal regarding the earlier effective date issue.

In April 2000, the Board remanded the case for additional development of the appeals for a rating in excess of 10 percent for PTSD, ratings in excess of 10 percent each for wounds of the right and left legs, and a TDIU.  The development the Board requested on remand included a VA psychiatric examination of the Veteran.  

The Veteran did not report for a scheduled VA examination.  In a June 2003 decision, the Board denied an initial rating in excess of 10 percent for PTSD, denied ratings in excess of 10 percent each for the right and left leg wound residuals, and denied entitlement to a TDIU.

In August 2004, the Court granted a joint motion of the parties, vacated the Board's June 2003 rating decision on all issues, and remanded the case for additional development, to include examinations with regard to the appealed ratings for PTSD and the leg wounds.  In December 2005, the Board remanded the case for additional development as directed in the Court order.  The development has been completed, and the case has been returned to the Board for further review.

The issues of entitlement to increased ratings for the PTSD and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's shrapnel wound scars of the right and left legs are painful and tender, but produce no limitation of function.


CONCLUSION OF LAW

The criteria for ratings in excess of 10 percent for shrapnel wound scars of the right and left legs have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (before and after July 31, 2002.


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in December 2005 and May 2008 .  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that no duty to provide section 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement with the assigned rating for the shrapnel wound scars in a notice of disagreement, no further duty to inform the Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case.  Thus, the content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  While the Veteran received notice on how VA determines disability ratings in the May 2008 notice letter, he was not notified of how effective dates are assigned.  However, the absence of such notification by VCAA letter is not prejudicial in this case.  The Veteran was fully notified that he was awarded a disability evaluation and an effective date for that evaluation in the rating decisions, which evaluated his residual scar disability.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Shell Fragment Wound Scars (right and left legs)

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings from the time the claim is file until VA makes a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Veteran's shell fragment wound scars of the right and left legs have been rated as 10 percent disabling under Diagnostic Code 7804, pertaining to superficial scars.  38 C.F.R. § 4.118 (2002).  During the pendency of Veteran's claim, the criteria for scars, 38 C.F.R. § 4.118, Diagnostic Code 7804, were revised effective August 30, 2002.  See 67 Fed. Reg. 49590, 49596 (2002).  

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the old criteria, a 10 percent rating was assigned for superficial scars which are tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars were rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The new criteria are substantially the same.  Under the amended version of Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  (A superficial scar is one not associated with underlying soft tissue damage).  Diagnostic Code 7805 has not changed, providing that scars may be rated on limitation of function of the affected part.

Factual Background

The Veteran's service medical records show that on June 22, 1968, he sustained multiple fragment wounds, including to both legs, in an accidental grenade explosion.  He was taken to the U.S. Marine Hospital in DaNang where his leg wounds were debrided.  On June 28, 1968, delayed primary closure of the wounds of both legs was performed.  Clinical records show that there was no artery involvement, but the Veteran reported hypesthesia of the cutaneous distribution of the left peroneal nerve.  

On July 12, 1968, the Veteran was admitted to the U.S. Army Hospital at Fort Ord, where examination revealed well-healed small scars on the lower extremities.  He also related an area of hypesthesia inferiorly from a scar on the left lower leg in the area of the superficial peroneal nerve distribution.  Examination of his joints was normal, but for slightly decreased dorsiflexion in the right ankle.  X-ray examination of the ankles was normal.  The diagnoses on discharge on August 6, 1968 included multiple fragments wounds, including to both legs, with no artery involvement, and hypesthesia of the cutaneous distribution of the left peroneal nerve, secondary to fragment wounds.  

Subsequent service medical records show that in April 1969, the Veteran reported that his right ankle and lower leg still hurt with standing and walking.  In June 1969, he was examined in the Surgery clinic in connection with his complaints.  He reported numbness in the right calf below the area of the wound.  All the wounds were noted to be well-healed.  The impression was healed fragment wounds and the examiner indicated that no disabling injuries were found on objective examination.  

At his June 1969 military separation medical examination, the Veteran reported that he had been wounded in both legs in service.  He indicated that the right leg still gave him trouble.  Clinical evaluation revealed shell fragment wound scars of the legs.  No other abnormalities of the lower extremities, musculoskeletal system, or neurological system were detected.  

In November 1970, the Veteran submitted an application for VA benefits, including service connection for fragment wounds of the legs.  In connection with his claim, he underwent VA medical examination in January 1971, at which he reported pain in the right leg.  On examination, multiple scars were observed over the legs.  Manipulation of the scars revealed no pain or tenderness.  The examiner indicated that there was certainly no deformity involving the lower extremities.  There was normal range of motion of the knee joints, ankles, and toes.  The Veteran was able to squat and recover with excellent muscle power.  The diagnoses included grenade wounds to the extremities with scars as described, no functional disability.  

In February 1971, the Veteran underwent special neurological examination at which the examiner noted that Romberg and Babinski tests were negative.  He was able to walk on his heels and toes without difficulty.  There were no pertinent sensory changes, but it was noted that if the wound scar on his right leg was tapped, it caused a tingling sensation down into the foot.  

By April 1971 rating decision, the RO granted service connection for shell fragment wound scars of the right and left legs and assigned an initial zero percent rating, from November 25, 1970.  

On VA medical examination in February 1977, the Veteran reported sensitive shell fragment wound scars, leg spasms, and loss of feeling in portions of the skin on his right leg.  On examination, there were several shrapnel wound scars on the lower extremities.  The scars were well-healed, slightly depressed, and not adherent.  Some of the scars were slightly to moderately sensitive to touch.  There was no damage or tissue loss to the underlying muscular structures or bony structures and there was no evidence of atrophy of the musculature of the thighs or legs.  There was an area of hypesthesia involving the medial aspect of the lower third of the right leg.  Deep tendon reflexes were hypoactive and equal on both sides.  The strength of both legs was of good quality.  X-ray studies revealed retained metallic fragments in the soft tissue of both legs.  The diagnoses included residuals of shell fragment wounds of the legs with retained foreign bodies.  

In a March 1977 rating decision, the RO increased the rating for the shell fragment wound scar of the Veteran's right leg to 10 percent, effective March 15, 1976.  The zero percent rating for shell fragment wound scar of the left leg was continued.  

In April 1988, the Veteran filed a claim for an increased rating for his service-connected disabilities.  

In connection with his claim, the RO obtained VA clinical records, dated from August 1981 to October 1988.  In pertinent part, these records show that in a July 1983 annual treatment summary, it was noted that the Veteran had been coming to the clinic since 1981 and was service-connected for, inter alia, shrapnel wounds of the right and left legs; however, it was noted that the Veteran had largely been seen for many unrelated complaints, such as hypertension and gastrointestinal complaints.  In June 1987, he sought treatment and claimed to have experienced muscle spasms in both legs since an in-service shrapnel wound injury.  The assessments were restless leg syndrome secondary to grenade injury and residual right saphenous nerve injury.  The remaining clinical records corresponding to this period are entirely negative for complaints or findings referable to residuals of shrapnel wounds of the right or left leg.  

By November and December 1988 rating decisions, the RO denied the Veteran's claim.  He appealed the RO's decision, claiming that he experienced "extreme pain and discomfort" as a result of his fragment wounds.

In May 1989, the Veteran testified at a hearing at the RO.  He indicated that he had scars on his right and left legs, muscle spasms, and experienced "painful nerves" from his buttocks down his legs.  He indicated that he was receiving pain medication for his disability, as well as a "relaxer medication."

In connection with his appeal, the Veteran underwent VA medical examination in June 1989, at which he had numerous complaints, including leg pains, temporary paralysis of the legs, and tender scars.  On examination, the examiner noted multiple scars on the right leg which were all well-healed, minimally adherent, but moderately tender to palpation.  On the left leg, there were four one inch round scars clustered around the joint line between the thigh and knee.  These scars were also well healed, slightly adherent, and moderately tender.  The Veteran indicated that he believed that he still had retained metallic fragments.  The impressions included multiple shell fragment wounds to both lower extremities resulting in residual multiple tender scars.  

By September 1989 rating decision, the RO increased the rating for the shell fragment wound scar of the Veteran's left leg to 10 percent, effective April 29, 1988.  The 10 percent rating for shell fragment wounds of the right leg was continued.  

At a March 1990 hearing, the Veteran testified that he had uncontrollable spasms in his legs which he felt stemmed from his shrapnel wound injuries.  He claimed that, at times, the condition affected his ability to walk.  He also claimed that his legs were painful and his shrapnel wound scars were sensitive.  

Thereafter, the Veteran submitted additional VA clinical records, showing that in August 1989, he sought treatment and claimed to have pain the saphenous nerve distribution as well as spasms in both legs at night.  The impression was right saphenous neuroplexy/causalgia and nocturnal myoclonus.  On follow-up examination in January 1990, it was noted that the Veteran's saphenous nerve symptoms were probably the result of the in-service shrapnel wounds.  In a February 1991 treatment record, the Veteran's VA physician indicated that the Veteran had complained of pain and numbness in the right leg, as well as occasional nocturnal jerking and spasms of both legs.  He noted that, according to the Veteran, these symptoms started after he sustained multiple shrapnel wounds in Vietnam.  On neurological examination, he reported sensory loss for pinprick, touch, and temperature sensation in the right saphenous nerve distribution.  Otherwise, neurological examination was completely normal.  Nerve condition studies of the right peroneal motor nerve and right superficial peroneal sensory nerves were normal, as was electromyogram of the muscles of the right leg.  The impression was right saphenous nerve (pure sensory) severe, probably from previous shrapnel wound, and cause of nocturnal myoclonic movement uncertain, probably physiological.  Subsequent treatment records dated in March and April 1991, show continued complaints of leg spasms.

In a September 1990 statement the Veteran claimed that he had sustained a "through and through" shell fragment wound injury to his right leg which "tore away muscle fibers" as well as a portion of the bone of the tibia.  He also indicated that his left leg had a neurological limitation because he was unable to walk more than 100 yards without his leg giving out.  He indicated that "[t]here is definite nerve involvement and I suspect it to be the femoral cutaneous nerve, anterior branch."  

The Veteran underwent VA medical examination in January 1992.  The examiner noted multiple fragment wounds of both legs which were well-healed, nonadherent, nontender, and without evidence of recent or old inflammation.  The impressions included multiple residual scars of both lower extremities.  

On VA neurological examination in January 1992, the Veteran claimed that he was injured in a grenade explosion in 1968, after which he was unable to walk on his right lower extremity for at least two months.  He reported residuals of sciatica in his right leg, a "live nerve" in the right leg, as well as "restless legs" at night.  The examiner noted that the Veteran had been evaluated in the neuromuscular clinical with electric diagnostic studies, including nerve conduction velocities of the right peroneal motor nerve and right superficial peroneal sensory nerve.  The results of these studies were within normal limits.  It was noted that nerve conduction velocities of the bilateral saphenous nerves were nondefinable for technical reasons and no conclusions could be drawn from these findings.  On objective examination, there was diminished appreciation of cold, pinprick, and light touch in the distribution of the saphenous nerve on the right.  There was also a palpable neuroma over the right saphenous nerve, which generated an electric shock-like sensation distally into the medial right leg.  The examiner indicated that neurological examination was otherwise intact.  The impressions were status post multiple shell fragment wounds of both lower extremities, with residual right saphenous neuropathy and palpable neuroma, resulting in residual pain and numbness in the distribution of the right saphenous nerve.  Also noted was restless leg syndrome by history, historically related to the 1968 injury, but etiology not determined.  

By March 1993 rating decision, the RO granted service connection for a right saphenous nerve injury and assigned a 10 percent rating, from May 9, 1989.  The 10 percent ratings for the shrapnel wound scars of the legs were confirmed and continued.  In a December 1993 decision, the Board denied ratings in excess of 10 percent for shell fragment wound scars of the right and left legs.  

On VA medical examination in December 1995, the Veteran claimed that he had sustained through and through injuries to his right lower extremity in a grenade explosion.  He indicated that he had no fractures, but nonetheless required extensive physical therapy following the injury.  Since his separation from service, he claimed that he continued to have pain in both lower extremities from the knees to the feet.  He indicated that he could walk unlimited distances using a cane and spend unlimited time on his feet.  He denied any significant weakness in his lower extremities and also denied any paresthesias.  He indicated that he was taking no medication for his shrapnel would disabilities, other than an occasional Motrin.  A history of a fracture of the right fibula three years prior was noted, with casting for two months.  On examination, the Veteran easily walked across the examining room, with a normal gait and a "good deal of pep in his step."  Motor strength was 5/5 in all major muscle groups, which were tested independently.  Sensation was intact with the exception of the saphenous distribution of the right lower extremity.  There was some decreased sensation along the medial aspect of the leg from just below the knee to the region of the medial malleolus.  He had normal sensation in the distribution of the peroneal nerve, as well as in the distribution of the sciatica.  Reflexes were symmetrical and general appearance of the lower extremity was normal.  There was full range of motion of the hips, knees, and ankles, with no significant swelling or erythema.  There were well-healed through and through shrapnel wounds approximately three in the right lower extremity, with no evidence of muscle atrophy, nonhealing ulcers, or other skin changes.  X-ray studies showed evidence of an old well-healed fibular fracture; overall, the bone was excellent and there was no evidence of any significant intra articular or other bony or soft tissue process.  The examiner indicated that the Veteran apparently sustained a through and through shrapnel wound to the right lower extremity with a transection of the saphenous nerve on the right side.  Otherwise, he indicated that the Veteran had a normal neurological examination, with normal gait and full strength.  Based on the physical examination, aside from the small sensory loss, the examiner indicated that he was unable to find any other objective basis for any significant musculoskeletal disorders in either lower extremity.  The diagnosis was status post through and through shrapnel wound of the right lower extremity with mild superficial nerve damage.  The examiner indicated that he did not expect the condition to cause the Veteran any significant functional disability.  

VA clinical records dated from April 1992 to December 1998, show that the Veteran was seen on a frequent basis for numerous complaints.  In pertinent part, these records show that in December 1992, the Veteran reported right leg pain.  It was noted that in July 1992, he had fractured his right fibula and ankle in an altercation with another person.  In September 1993, the Veteran reported pain in the right leg and left buttock radiating to the left leg, as well as muscle spasms at night.  The assessments included grenade fragments right and left leg, right saphenous nerve, status post right tibula and fibula fracture in 1992, and left sciatica.  In July 1994, the Veteran reported pain in the low back radiating to the left buttock and leg; it was noted that a CAT scan had shown pressure on a lumbar nerve root.  In May 1997, he complained of, inter alia, pain in his foot, leg, and shoulder.  Thereafter, the Veteran was seen in the pain clinic on a regular basis in connection with his complaints of chronic low back and right ankle pain, status post fracture.  The remaining records corresponding to this multi-year period are negative for complaints attributed to shrapnel wounds of the legs.  

On VA medical examination in February 1999, the Veteran delineated numerous complaints, including a right saphenous nerve injury and wounds to the left leg.  On examination, there were multiple small scars on the lower extremities, which were well-healed.  The examiner indicated that the Veteran did not have limited function of standing or walking and noted that the scars were not disfiguring and did not appear to have resulted in any motor damage.  There was normal motor function, but sensory was decreased along the right medial aspect of the calf down to the dorsum of the right foot.  Reflexes were equal and +1.  X-ray examination of the right and left legs showed tibial exostosis (which was previously noted as congenital) and retained foreign bodies in the soft tissues.  The diagnoses included status post shrapnel wounds that caused injury to the right saphenous nerve.  It was noted that the right saphenous neuropathy causing numbness in the right lower extremity was strictly sensory and did not cause any motor problems.  

As set forth above, in April 2000, the Board remanded the issues on appeal to the RO for additional development of the evidence.  Pursuant to the Board's instructions, the RO obtained records from the Social Security Administration.  These records, consisting largely of VA and private clinical records dated in the 1970's and 1980's, pertain almost exclusively to treatment for a psychiatric disability and hypertension.  A history of injury in a grenade explosion in service is noted, and records show that the Veteran was seen by VA in the 1970's in connection with complaints in connection with those injuries.  

Also obtained by the RO were additional VA clinical records, dated form March 2000 to February 2003, showing that the Veteran continued to be seen on a regular basis in connection with his various medical problems.  In pertinent part, these records show that he was treated for lumbar disc disease with associated low back pain radiating to the left buttock and legs, and leg numbness, as well as bilateral foot pain felt to be due to idiopathic peripheral neuropathy or nerve impingement from the lumbar spine.  The Veteran's history of shrapnel wounds to the left leg in service was noted on several occasions.  

In December 2005, the Board remanded this issue on appeal to the RO for additional development of the record.  Pursuant to the Board's instructions, the RO obtained additional VA treatment records, dated form February 2003 to January 2009, showing that the Veteran continued to be seen on a regular basis in connection with his various medical problems.  In the February 2007 VA fee basis examination, the Veteran reported the history of his in-service injury.  He complained of constant pain in both lower extremities including legs and ankles.  He reported the pain traveled up from his feet, through the ankles and upper legs, into his chest (occasionally).  He complained that the pain was aggravated by sitting or standing and relieved with various pain medications.  Reported symptoms associated with the shell fragments wounds of the right and left lower extremities included stress, fatigue, impairment of coordination, weakness, pain and inability to "control movement well."  He claimed that the injury affected the functioning of his body in that his walking, standing, sitting, lying down and sleeping were all affected.  Reportedly, he could not keep up with normal work requirements because he was "handicapped and restricted by pain."

Objectively, multiple tiny punctuate scars were observed throughout both lower extremities, predominantly below the knees extending to both pedal areas.  On the left lower leg there was an irregular shaped scar measuring 2 centimeters (cm) by .1 cm at the patella; on the lateral aspect there was an irregularly shaped scar measuring 2 cm by 2 cm; on the medial aspect there was a horizontal scar measuring 1 cm by 2 cm above the patella.  None of the scars were tender and there was no disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid, hypo/hyper-pigmentation or abnormal texture associated with the scars.  

On the right leg, there was a vertical entrance wound scar measuring 2 cm by 1 cm on the medial aspect of the right calf.  The scar was slightly depressed and nontender with slight disfigurement.  There was no associated ulceration, adherence, instability, inflammation, edema, tissue loss, keloid, hypo/hyper-pigmentation or abnormal texture.  There was an exit wound scar on the lateral aspect of the right calf measuring 5 cm by 2 cm.  The scar was depressed and nontender with some disfigurement.  There was no associated ulceration, adherence, instability, inflammation or edema.  There was tissue loss under 6 square inches but there was no keloid, hypo/hyper-pigmentation or abnormal texture.

There was no peripheral nerve involvement.  The examiner noted that the Veteran was belligerent and angry throughout the examination; however, the subjective complaints referable to the lower extremities appeared markedly out of proportion to any objective findings.  All joints in the lower extremities were within normal limits, demonstrating normal range of motion and normal neurological function with no sensory or motor deficits or muscle weaknesses noted.

Musculoskeletal examination showed leg length from anterior superior iliac to medial malleolus to be 95 cm bilaterally.  There was no abnormal weightbearing; posture and gait were normal.  With regard to musculature involvement, the examiner noted the entrance and exit wound on the right calf; however, there was no adherence, intramuscular scarring or adhesion to the bone.  Palpation of the right gastrocnemius muscle in the area of the entrance wound reveals some loss of muscle substance but no evidence of lower endurance or impairment of coordination.  There was no evidence of any muscle herniation or tendon, bone, joint or nerve damage.  Examination of the knees, tibia and fibula and ankles was within normal limits.

The examiner documented review of the medical records contained in the claims file.  The examiner concluded that there was not any apparent specific impairment associated with the shell fragment wounds in the lower extremities.  To that end, the examiner noted there was scattered diminishment to pinprick in a non-neuroanatomical fashion throughout both lower extremities consistent with the scars; however, motor activity was normal in all muscle groups in both lower extremities.  X-ray results showed evidence of an old healed fracture in the right fibular shaft proximally.  Additionally, there were post-traumatic changes distally in the tibia with arthritic changes at the ankle.   In the left tibia and fibula, a small radiodensity overlying the lateral malleolus was seen, indicative of a possible foreign body.

The examiner explained that the shell fragment wound scars on both legs were not associated with any limitation of motion or any diminishment of function of either leg and should not have any residual effect on the Veteran's ability to work.  To that end, the examiner noted that despite the Veteran's complaints of injustices to him over the years and the medical records which documented extensive treatment for diabetes, hypertension and lumbar radiculopathy, the medical records (over a 25 year history) did not show evidence of any treatment for any problems relative to the shell fragment injury sustained during service.

Analysis

Given this review of the record, the Board finds that a rating in excess of 10 percent is not warranted for shrapnel wound scars of the right or left leg.  In this regard, the Board notes that this is the maximum schedular rating assignable under Diagnostic Code 7804.  Under the old criteria, to warrant a rating in excess of 10 percent (under other criteria contemplating scars), the Veteran would be required to show evidence of limitation of motion of the affected part.  Under the revised criteria, to warrant a rating in excess of 10 percent (under other criteria contemplating scars), the Veteran would be required to show evidence of limitation of motion of the affected part or evidence of a deep (i.e., one associated with underlying soft tissue damage) scar that caused limited motion in an area or areas exceeding 12 square inches.  During this appeal period, such impairment has simply not been documented.  

The Board notes that a separate 10 percent rating is in effect for residuals of the Veteran's shrapnel wound including injury to the saphenous nerve, with resultant symptoms such as pain and numbness.  38 C.F.R. § 4.124a, Diagnostic Code 8527.  Thus, the Board may not consider the symptoms attributable to the saphenous nerve injury in rating the Veteran's shrapnel wound scars, without violating the rule against pyramiding.  38 C.F.R. § 4.14.

Additionally, the Board notes that the Veteran has complained of additional symptoms, which have been not been shown to be related to the in-service shrapnel wounds of the right and left leg.  In that regard, the Board notes that medical evidence notes that the Veteran experiences radiating pain in the lower extremities and burning in the feet which has been attributed to nonservice-connected degenerative disc disease, peripheral neuropathy, and a post-service fracture of the tibia and fibula.  Nonservice-connected symptoms may not be considered when evaluating the degree of disability associated with the service-connected shrapnel wound residuals.  See 38 C.F.R. § 4.14.

Finally, the Board notes that although retained metallic fragments in the soft tissue have been noted, the medical evidence of record contains no indication that the Veteran's shrapnel wound residuals include the cardinal signs and symptoms of muscle disability, such as loss of power, weakness, lowered threshold of fatigue, impairment of coordination and uncertainty of movement.  Rather, his strength has consistently been described as normal, with no indication of atrophy, impaired tonus, and the like.  It is also noted that records corresponding to treatment following the original injury contain no indication of a muscle injury.  Thus, the Board finds that application of the criteria pertaining to muscle injuries would not justify a rating in excess of 10 percent for the residual shell fragment wounds either.  38 C.F.R. § 4.56(c).  

For all these reasons a rating in excess of 10 percent is not warranted for the residuals shell fragment wound scars disability of the right and left legs.

The Board finds that the residual shell fragment scars disability of the right and left legs is not so unusual or exceptional as to render impractical the application of the regular schedular standards at any time during the pendency of the evaluation period and the facts of this case do not present such an extraordinary disability picture such that the Board is required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).



ORDER

Entitlement to increased evaluations, in excess of 10 percent for residuals of shell fragment wounds of the right and left legs is denied.


REMAND

With regards to the Veteran's claim for an increased rating for his service-connected PTSD, the Board observes that the evidence of record is convoluted and confusing.  To that end, the evidence of record indicates that the Veteran has comorbid chronic paranoid psychosis diagnosis that is not etiologically related to his period of service or to his service-connected PTSD.  In the February 2007 VA examination the Veteran was assigned a Global Assessment of function (GAF) score of 50, indicative of severe impairment, for his paranoid psychosis and a GAF score of 55, indicative of moderate impairment, for his service-connected PTSD.  The examiner explained that the Veteran had PTSD; however, "a more significant problem is his chronic paranoia with multiple delusions which still plague him and impair his functioning."  The examiner noted that the Veteran was nonfunctional in the workplace "at least partly due to his 'psychiatric' symptoms."  Further the Veteran's social functioning was very limited.  The examiner noted that the Veteran had intermittent inability to perform recreation or leisurely pursuits and intermittent inability to perform activities of daily living, explaining that delusions limit activities.  The examiner also concluded that the Veteran was unable to establish and maintain effective work/school and social relationships and unable to maintain family role functioning (due to paranoid isolation).   Although the record indicates that the Veteran has a psychiatric disorder manifested by paranoid psychosis that is independent of the service-connected PTSD, the record is unclear as to the level of impairment due to the service connected PTSD and the level of impairment due to the nonservice-connected paranoid psychosis.  

VA regulations provide that where "the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required by the courts "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, the Board finds that a more contemporaneous VA psychiatric examination is necessary to determine the level of impairment due solely to the service-connected PTSD.  If it is not possible to separate the effects of the non-service-connected paranoid psychosis from those of the service-connected PTSD, the examiner should so indicate in the examination report and reasonable doubt should be resolved in the Veteran's favor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102.

Finally, given the nature of the development requested above, specifically the requested proper development of a claim for increased evaluation for the service-connected PTSD, the Board must defer further action as to the matter of entitlement to a TDIU rating.  See Holland v. Brown, 6 Vet. App. 443 (1994) (A claim for TDIU predicated on a particular service-connected condition is inextricably intertwined with a rating increase claim regarding the same condition)

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), the need for additional evidence regarding his claim.  This letter should reflect all appropriate legal guidance.  See e.g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2. The RO should contact the Veteran and obtain the names and addresses, and approximate dates of recent treatment of all medical care providers, VA and non-VA that treat him for PTSD.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be scheduled for a VA psychiatric examination to be conducted by a psychiatrist or psychologist.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Review Examination for Posttraumatic Stress Disorder.  

Following the examination, and a review of the file, the psychiatrist or psychologist must specifically indicate which of the following paragraphs best describes the degree of impairment caused exclusively by the PTSD:

(a)  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or

(b)  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; or 

(c)  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; or

(d) Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events); or

(e) Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

To that end, the psychiatrist or psychologist must specifically state whether it is possible to separate the effects of the non-service-connected paranoid psychosis from those of the service-connected PTSD.  If it is not possible to separate the effects of the non-service-connected paranoid psychosis from those of the service-connected PTSD, the psychiatrist or psychologist should so indicate, clearly, in the examination report.  The psychiatrist or psychologist should address all the relevant evidence of record.

4.  The Veteran should be scheduled for a VA examination to be conducted by a qualified physician for an opinion regarding the Veteran's employability.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner is asked to provide an opinion as to whether it is at least as likely as not that, solely based on service-connected disabilities, the Veteran is precluded for obtaining and retaining gainful employment. Reasons and bases for all conclusions should be provided.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2010).

6.  After completion of all indicated development, the Veteran's claim should be readjudicated in light of all the evidence of record.  The Veteran should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


